EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of April 24, 2020 are hereby accepted as FORMAL.

Boardman et al (‘190) is of general interest for identifying an object of interest in a cloud of remote objects of different types.

Bourgoin et al (‘000) is of general interest for showing multi-target tracking with target characterization.

Drobot (‘495) is of general interest for showing discrimination between objects in a target cloud.

Boka et al (‘880) is of general interest for showing probabilistic target selection.

DeFlumere et al (‘691) is of general interest for showing threat discrimination by target stripping.


Boardman et al (‘148) is of general interest for showing the targeting of a preferred object among a cloud of target objects.

Rovinsky (‘276) is of general interest for showing the discrimination of a target vehicle from decoys in a target cloud.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. An apparatus configured for operation as a follow-on object for use in a salvo mission in which a plurality of objects, including one or more lead objects (LO) and a follow-on object, are configured to track a target, the apparatus comprising: processing circuitry; and memory, wherein the processing circuitry is configured to: initialize a track state of a tracked object, the tracked object within a sensor field-of-view (FOV) of the follow-on object; perform target-state estimator (TSE) processing based on sensor measurements from the sensor FOV to maintain the track state of the tracked object; evaluate kinematic characteristics of the tracked object based on the sensor measurements to compute a probability that the tracked object is an LO based on the evaluated kinematic characteristics; if the probability is not greater than a threshold, designate the tracked object as the target and resume the TSE processing; and if the probability is greater than the threshold, designate the tracked object as an LO and re-initialize the track state based on an observed line-of-sight (LOS) velocity and an estimated range of the LO with respect to the follow-on object to help ensure successful tracking of the LO, wherein when the tracked object is designated as a LO, the processing circuitry is configured to exclude the track of the LO from some intercept task considerations.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art
In that each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 is as follows:
“11. A method performed by processing circuitry of a follow-on object configured for use in a salvo mission in which a plurality of objects, including one or more lead objects (LO) and a follow-on object, are configured to track a target, the method comprising: initializing a track state of a tracked object, the tracked object within a sensor field-of-view (FOV) of the follow-on object; performing target-state estimator (TSE) processing based on sensor measurements from the sensor FOV to maintain the track state of the tracked object; evaluating kinematic characteristics of the tracked object based on the sensor measurements to compute a probability that the tracked object is an LO based on the evaluated kinematic characteristics; if the probability is not greater than a threshold, designating the tracked object as the target and resume the TSE processing; and if the probability is greater than the threshold, designating the tracked object as an LO and re-initializing the track state based on an observed line-of-sight (LOS) velocity and an estimated range of the LO with respect to the follow-on object to help ensure successful tracking of the LO, wherein when the tracked object is designated as a LO, the method comprises excluding the track of the LO from some intercept task considerations.”  (Bold added).
As for independent claim 11, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art
In that each of dependent claims 12-16 depends ultimately from allowable, independent claim 11, each of dependent claims 12-16 is allowable for, at least, the reasons for which independent claim 11 is allowable.
The text of independent claim 17 is as follows:
“17. A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a follow-on object configured for use in a salvo mission in which a plurality of objects, including one or more lead Docket No. 1547.742US114 Client Ref. No. 19-12426-US-NPobjects (LO) and a follow-on object, are configured to track a target, wherein the instructions configure the processing circuitry to: initialize a track state of a tracked object, the tracked object within a sensor field-of-view (FOV) of the follow-on object; perform target-state estimator (TSE) processing based on sensor measurements from the sensor FOV to maintain the track state of the tracked object; evaluate kinematic characteristics of the tracked object based on the sensor measurements to compute a probability that the tracked object is an LO based on the evaluated kinematic characteristics; if the probability is not greater than a threshold, designate the tracked object as the target and resume the TSE processing; and if the probability is greater than the threshold, designate the tracked object as an LO and re-initialize the track state based on an observed line-of-sight (LOS) velocity and an estimated range of the LO with respect to the follow-on object to help ensure successful tracking of the LO, wherein when the tracked object is designated as a LO, the processing circuitry is configured to exclude the track of the LO from some intercept task considerations.”  (Bold added).
With respect to independent claim 17, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art
In that each of dependent claims 18-20 depends ultimately from allowable, independent claim 17, each of dependent claims 18-20 is allowable for, at least, the reasons for which independent claim 17 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648